Citation Nr: 0429283	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly pension on account of a 
need for regular aid and attendance.

2.  Entitlement to special monthly pension on account of 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to April 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran failed to report for a 
hearing before a Veterans Law Judge at the RO which was 
scheduled for March 24, 2004, and he did not request that the 
hearing be re-scheduled.  His case will, therefore, be 
processed as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Applicable regulations provide that an agency of original 
jurisdiction will furnish the appellant and his 
representative a supplemental statement of the case if the 
agency of original jurisdiction receives additional pertinent 
evidence after a statement of the case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.   38 C.F.R. § 19.31(b) 
(2004).

In the veteran's case, after a statement of the case was 
furnished to him in October 2002, he submitted a report by M. 
F. L., MD, a specialist in urology with his substantive 
appeal filed in November 2002.  The Board finds that such 
medical evidence is pertinent to the issues on appeal.  In 
addition, in May 2004, a statement was received from the 
veteran concerning his physical condition and activities, 
along with documents relating to his adoption of his 
granddaughter who, according to the veteran, assists him in 
various ways.  Also, in a statement received in September 
2004, the veteran's representative reported that the veteran 
had undergone heart surgery and was having mobility problems.  
Under the provisions of 38 C.F.R. § 19.31(b), the issuance of 
a supplemental statement of the case is required, and this 
case will be remanded for that purpose.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board notes that, in March 
1999, the veteran was afforded a VA aid and 
attendance/housebound examination in connection with an 
earlier claim of entitlement to special monthly pension, 
which was denied by rating action in May 1999, and the 
veteran has not been afforded an examination in connection 
with his current claim.  The veteran has alleged that his 
physical condition has deteriorated recently.  The Board 
finds that another VA aid and attendance/housebound 
examination is necessary to decide this appeal, see 38 C.F.R. 
§ 3.159(c)(4) (2004), and so further development is 
indicated.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be scheduled for a VA aid and 
attendance/housebound examination.  The 
examiner should report whether the 
veteran is able to perform the activities 
of daily living without the assistance of 
another person and whether he is able to 
leave his premises.  

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record.  If the 
RO denies any benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




